Title: To James Madison from Robert Walsh Jr., 11 November 1819
From: Walsh, Robert, Jr.
To: Madison, James


Dear SirPhiladelphia Nov. 11th. 1819
I am very proud of your good opinion of my hasty book. It has many imperfections, but will prove useful in some respects, and is, already, popular. A second and large edition is now in the press.
You have emboldened me by the readiness with which you gratified my wishes as those of a literary enquirer, on a former occasion, to obtrude myself again upon you in the same character. I am occupied in considering what is called the Missouri-slave-question, and am anxious to be fixed in my private opinion, concerning the constitutional powers of Congress in this matter. You are the one to whose judgment in the case, I would, of course, attach most weight; no one can know as well as you do, what were the views & intention of the framers of the Constitution in regard to the extension or rather the restriction of negro-slavery. It is disputed whether the term “migration” used in the 9th. Section of the first article of the Constitution, was meant to be Synonimous with “importation” which follows it with a disjunctive particle. There is doubt, also, whether the Convention could have proposed to allow the advantage of 3/5th Representation on the score of slaves, to the new States which might be admitted into Union—whether, indeed, it could have looked to the existence of Slavery at all in such states.
You have, probably, been importuned on this subject by others, and will justly hold me no better entitled than the multitude, to any portion of your time. But you will make allowance for the avidity of closet-speculation. Whatever you may be pleased to suggest, shall not be further disclosed than comports with your inclination in this respect. I offer my best compliments to Mrs. Madison, & am, with profound respect, Dear Sir, Your obo. faithful Servt.
Robert Walsh jr.
